Citation Nr: 0534614	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  03-04 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran had active service from November 1958 to February 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
dated in July 2002 which denied the above claim.


FINDING OF FACT

The veteran has not been diagnosed as having PTSD.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2005).  In this case, VA's duties have been fulfilled 
to the extent possible.  

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of letters to the 
veteran from the RO dated in June 2002 and August 2005.  The 
veteran was told of what was required to substantiate his 
claim and of his and VA's respective duties.  He was also 
asked to submit evidence and/or information, which would 
include that in his possession, to the RO.  The veteran's 
claim was initially adjudicated by the RO in July 2002.  The 
two June 2002 letters were mailed to the veteran prior to the 
initial RO adjudication of his claim.  Moreover, the veteran 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claim.  See Mayfield v. 
Nicholson, 19 Vet App 103 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2005).  
The veteran's available service medical records and post-
service medical treatment records have been obtained, as 
discussed below.  There is no indication of any additional, 
relevant records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  Here, a medical opinion is not required because 
there is no competent evidence showing that the veteran has 
ever been diagnosed with PTSD related to his active service.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 
Charles v. Principi, 16 Vet. App. 370 (2002).  Accordingly, 
the requirements of the VCAA have been met by the RO to the 
extent possible.  

In his Appeal To Board Of Veterans' Appeals dated in January 
2003, the veteran indicated that he wished to attend a 
personal hearing before a Veterans Law Judge in Washington, 
D.C.  In a Statement In Support Of Claim received by the RO 
in May 2003, he explained that he was attempting to find 
certain lay witnesses to testify at any hearing that was 
determined to be necessary.  A subsequent letter from the 
veteran, also received by the RO in May 2003, shows that he 
indicated that his intended lay witnesses were all dead.  
Accordingly, it appears that the veteran no longer desires to 
appear at the hearing before the Board in Washington, D.C.  
He was incarcerated in May 1995 and is currently serving a 15 
year sentence.  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.

PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 ; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible evidence 
that the claimed in-service stressor actually occurred.  See 
38 C.F.R. 3.304(f). 

In a letter received by the RO in November 2002, the veteran 
indicated that while stationed in Germany from late 1959 to 
early 1962, with the Svc Btry 2d How Bn 75th Arty, he was 
exposed to racial tension within his unit.  He described that 
fellow 
soldiers were beaten as a result of their race, and that at 
least one soldier had been killed by unit police as a result 
of his race.  He also described that there were men jumping 
out of windows trying to kill themselves as conditions had 
become so bad.

The veteran's service medical records are completely negative 
as to any reports or diagnoses of symptoms associated with a 
psychiatric disorder, to include PTSD.  His service records 
are also silent as to any racial tension or incidents of 
harassment or intimidation reported by the veteran.

An outpatient treatment record from the Texas Department of 
Criminal Justice dated in February 2003 shows that the 
veteran reported emotional trauma associated with social 
tensions during his period of service from 1958 to 1962.  He 
described situations in Germany wherein both white and black 
service people were killed because of their race.  He added 
that he used alcohol to cope with the subsequent stress from 
the murders and tension.  The assessment was deferred.

A subsequent Texas Department of Criminal Justice Diagnostic 
Screening Interview dated in May 2003 shows that the veteran 
had no current or past mental health treatment and no current 
mental health complaints.  The assessment showed that there 
were no apparent mental health needs at this time.  

In sum, there is no competent evidence of record showing that 
the veteran has PTSD.  While the veteran argues that he has 
PTSD related to his active service, there is no evidence 
indicating that he possesses the requisite medical knowledge 
and education necessary to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). Again, no 
medical professional has diagnosed the veteran as having 
PTSD.  Absent a current diagnosis of PTSD, this claim must be 
denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Because the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for PTSD is denied.


	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


